DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-30-20 has been entered. 
Claims 2-4, 6, 8, 9, 17 have been canceled. Claims 1, 5, 7, 10-16 are pending.   Claims 5, 7, 10-13, 15-16 are withdrawn. Claims 1 and 14 are under consideration. 
Applicant's arguments filed 9-30-20 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
The examiner in this application has changed.  Please send future correspondences to Examiner Michael C. Wilson, Art Unit 1632.  
Claim Objections
It is assumed the BAC vectors disclosed in the instant application are targeting vectors that target the endogenous mouse CD20 and FcγR genes. Please confirm. 

The claim could also be clarified as ---A transgenic mouse whose genome comprises: 
a) a replacement of an endogenous CD20 coding region with a human CD20 coding region such that the human coding CD20 is operably linked to an endogenous [mouse] CD20 promoter and functionally expressed on the surface of B-lymphocytes of the mouse; and 
b) a replacement of endogenous Fcγ receptor IIa (FcγRIIa), Fcγ receptor IIb (FcγRIIb), Fcγ receptor IIc (FcγRIIc), Fcγ receptor IIIa (FcγRIIIa), and Fcγ receptor IIIb (FcγRIIIb) coding regions with human Fcγ receptor IIa (FcγRIIa), Fcγ receptor IIb (FcγRIIb), Fcγ receptor IIc (FcγRIIc), Fcγ receptor IIIa (FcγRIIIa), and Fcγ receptor IIIb (FcγRIIIb) coding regions operably linked to an endogenous [mouse] Fcγ receptor (FcγR) promoter …---. 
If the BAC vectors are not targeting vectors (that target the endogenous mouse CD20 and FcγR genes), i.e. the BACs integrate randomly into the genome, clarification is required. 

35 USC § 112 – Written Description
The rejection of claims 1, 3, 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description, has been withdrawn because the claims have been limited to a transgenic mouse. 
35 USC § 112 – Enablement
The rejection of claims 1, 3, 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), enablement, has been withdrawn because the claims have been limited to a transgenic mouse. 
Claim Rejection - 35 USC § 102 
Claims 1, 3, 14, remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (W02004/060052). 
Chan taught a transgenic mouse whose genome comprises a nucleotide sequence encoding human CD20 operably linked to an endogenous CD20 promoter (pg 3-4) wherein the CD20 is expressed on the surface of B-cells in the mouse (pg 4, line 20). The transgene is “introduced into a mammal by microinjection of the construct into the pronuclei of the fertilized mammalian egg(s) to cause one or more copies of the construct to be retained in the cells of the developing mammal” (pg 4, line 20). As such, and without evidence to the contrary, Chan obtained three or more copies as required in item i) of claim 1 because the method described by Chan is the exact same technique used by applicants to introduce the BAC vector. 
Chan taught “if the murine genes CD20 and/or CD 16 genes are disrupted by integration with the corresponding human genes, the corresponding human genes are preferably integrated so as to be operably linked to murine transcriptional control 
The mice are made using BAC vectors (“B. DNA constructs” and Example 1) introduced into fertilized eggs (“Introducing transgenes into non-human animal” and Example 1) which is equivalent to item iv) of claim 1. 
Replacing the endogenous mouse CD20 coding sequence with a human CD20 coding sequence such that the human CD20 coding sequence is operably linked to the endogenous mouse CD20 promoter as described by Chan on pg 18, lines 27-32, is equivalent to the substitution in item iv) of claim 1
Accordingly, Chan taught all the limitation in items i), ii), iii) and iv) of claim 1. 
The genome of said animal further comprises a disruption in an endogenous gene encoding a subunit of a receptor substantially homologous to the heterologous FCRIII receptor, wherein the endogenous gene encodes a murine CD16 alpha chain {FCRIII}, wherein said animal is a mouse (p 47-48, claims 1-10, 17-18). 
Chan taught introducing the transgene via microinjection into the pronuclei of the fertilized mammalian egg (p 27, lines 15-19) which is equivalent to claim 14. 
Thus, Chan anticipates the invention.
Response to arguments

Applicants argue Chan did not teach 3 copies of the human CD20 coding region are present in the genome of the mouse as required in claim 1. Applicants’ argument is not persuasive. The transgene is “introduced into a mammal by microinjection of the construct into the pronuclei of the fertilized mammalian egg(s) to cause one or more copies of the construct to be retained in the cells of the developing mammal” (pg 4, line 20). As such, and without evidence to the contrary, Chan obtained three or more copies as required in item i) of claim 1 because the method described by Chan is the exact same technique used by applicants to introduce the BAC vector.
Claim Rejections - 35 USC §103
s 1 and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Chan (W02004/060052) in view of Green (WO2010039900). 
Chan (20060218655) and Chan (JP 2006513725) have been removed because they appear to be essentially the same as Chan (WO 2004/060052). 
Chan taught a transgenic mouse whose genome comprises a nucleotide sequence encoding human CD20 operably linked to an endogenous CD20 promoter (pg 3-4) wherein the CD20 is expressed on the surface of B-cells in the mouse (pg 4, line 20). The transgene is “introduced into a mammal by microinjection of the construct into the pronuclei of the fertilized mammalian egg(s) to cause one or more copies of the construct to be retained in the cells of the developing mammal” (pg 4, line 20). As such, and without evidence to the contrary, it would have been obvious to obtain three or more copies as required in item i) of claim 1 because the method described by Chan is the exact same technique used by applicants to introduce the BAC vector. Those of ordinary skill in the art at the time of filing would have been motivated to obtain 3 copies to increase expression of human CD20. 
Chan used human CD20 CITB human BAC-D-Clone No. 117H19 in which the human CD20 coding region is operably linked to a human CD20 promoter. Chan did not exemplify operably linking the human CD20 coding region to an endogenous mouse CD20 promoter as encompassed by item ii) of claim 1. However, Chan taught “if the murine genes CD20 and/or CD 16 genes are disrupted by integration with the corresponding human genes, the corresponding human genes are preferably integrated so as to be operably linked to murine transcriptional control regions for the endogenous murine CD20 and/or CD 16 respectively” (pg 18, last full para), which is also equivalent 
Chan used a BAC vector to incorporate human Fcγ receptor genes operably linked to an endogenous human or mouse Fcγ promoter into the genome of the mouse for reasons set forth above. Chan did not teach using the BAC vector encoding human Fcγ receptor genes described by Green. 
However, it would have been obvious to do so to incorporate different human Fcγ receptor genes than those described by Chan. Those of ordinary skill in the art at the time of filing would have been motivated to incorporate the Fcγ receptor genes described by Green into the BAC to increase the humanization of the mouse. 
Response to arguments
Applicants argue the mouse has unexpected properties and refers to the argument filed 8-3-20 after final. The arguments in the response filed 8-3-20 rely on Huang (2010). Applicants’ argument of unexpected results in not persuasive. Applicants’ argument fails to provide the proper analysis, i.e. comparing what was expected from the mouse of Chan to the mouse made by applicants and weighing any secondary considerations. In this case, applicants point out the mouse of Chan expressed hCD20 on both CD138-lo and –hi populations of “SP and LNs” in hDC20/K/g7 mice (pg 11 of response filed 8-3-20) and compares that to the number of 

Claims 1 and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Chan (W02004/060052) in view of MacDonald (US2011/0154512).
Green (WO2010039900) has been removed because appears to be redundant. 
Chan taught a transgenic mouse whose genome comprises a nucleotide sequence encoding human CD20 operably linked to an endogenous CD20 promoter (pg 3-4) wherein the CD20 is expressed on the surface of B-cells in the mouse (pg 4, line 20). The transgene is “introduced into a mammal by microinjection of the construct into the pronuclei of the fertilized mammalian egg(s) to cause one or more copies of the construct to be retained in the cells of the developing mammal” (pg 4, line 20). As such, and without evidence to the contrary, it would have been obvious to obtain three or more copies as required in item i) of claim 1 because the method described by Chan is the exact same technique used by applicants to introduce the BAC vector. Those of 
Chan used human CD20 CITB human BAC-D-Clone No. 117H19 in which the human CD20 coding region is operably linked to a human CD20 promoter. Chan did not exemplify operably linking the human CD20 coding region to an endogenous mouse CD20 promoter as encompassed by item ii) of claim 1. However, Chan taught “if the murine genes CD20 and/or CD 16 genes are disrupted by integration with the corresponding human genes, the corresponding human genes are preferably integrated so as to be operably linked to murine transcriptional control regions for the endogenous murine CD20 and/or CD 16 respectively” (pg 18, last full para), which is also equivalent to the human CD20 coding region being operably linked to an endogenous mouse CD20 regulatory region as required in item ii) of claim 1. Thus it would have been obvious to those of ordinary skill in the art at the time of filing to operably linked the human CD20 coding region to an endogenous mouse CD20 promoter as taught by Chan. Those of ordinary skill in the art at the time of filing would have been motivated to do so because it is was expressly suggested by Chan. 
Chan used a BAC vector to incorporate human Fcγ receptor genes operably linked to an endogenous human or mouse Fcγ promoter into the genome of the mouse for reasons set forth above. Chan did not teach using the BAC vector encoding human Fcγ receptor genes described by MacDonald. 
However, MacDonald taught replacing endogenous mouse FcγRIIb, FcγRIV and FcγRIII genes with human FcγRIIa, FcγRIIb, FcγRIIc, FcγRIIIa, and FcγRIIIb genes. The mouse further comprises a humanized CD20 gene following treatment with an anti- human low affinity Fc.gamma.R genes [0134], Regarding claim 3, MacDonald discloses the transgenic mouse, wherein the human specific molecule is human CD20 [0046]. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make the transgenic mouse using BAC vectors described by Chan to replace the replacing endogenous mouse FcγRIIb, FcγRIV and FcγRIII genes with human FcγRIIa, FcγRIIb, FcγRIIc, FcγRIIIa, and FcγRIIIb genes described by MacDonald. Those of ordinary skill in the art at the time of filing would have been motivated to replace the Fcγ genes of Chan with the Fcγ genes of MacDonald to improve the humanization of the mouse. 
Response to arguments
Applicants argue the mouse has unexpected properties and refers to the argument filed 8-3-20 after final for reasons set forth above. The arguments in the response filed 8-3-20 rely on Huang (2010). Applicants’ argument of unexpected results in not persuasive for reasons set forth above.
Conclusion
No claim is allowed.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632